        Case 8:19-ap-01186-SC                   Doc 60 Filed 05/19/21 Entered 05/19/21 12:57:52                                      Desc
                                                 Main Document    Page 1 of 5

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
JOHN P. REITMAN (State Bar No. 80579)
jreitman@landaufirm.com
JACK A. REITMAN (State Bar No. 283746)
jareitman@landaufirm.com
LANDAU LAW LLP
1880 Century Park East, Suite 1101
Los Angeles, California 90067
Telephone: (310) 557-0050
Facsimile: (310) 557-0056




     Individual appearing without attorney
     Attorney for: Richard A. Marshack, Chapter 7 Trustee

                                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

In re:
                                                                          CASE NO.:               8:19-bk-13560-SC
EAGAN AVENATTI, LLP,
                                                                          ADVERSARY NO.: 8:19-ap-01186-SC

                                                                          CHAPTER:                7
                                                           Debtor(s).

RICHARD A. MARSHACK, CHAPTER 7 TRUSTEE FOR                                                  JOINT STATUS REPORT
EAGAN AVENATTI, LLP,                                                                           [LBR 7016-1(a)(2)]

                                                                          DATE:                 06/02/2021
                                                          Plaintiff(s).
                                                                          TIME:                 1:30 PM
                                 vs.                                      COURTROOM:            5C
MICHAEL AVENATTI, an individual, LISA                                     ADDRESS:              411 W. Fourth Street
STORIE-AVENATTI, an individual; AVENATTI &                                                      Santa Ana, CA 92701
ASSOCIATES APC, a professional corporation; and
DOES 1-10, Inclusive,
                                        Defendant(s).


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                        Yes              No
       (Claims Documents)?
    2. Have all parties filed and served answers to the Claims Documents?                                                    Yes          No
    3. Have all motions addressed to the Claims Documents been resolved?                                                     Yes          No
    4. Have counsel met and conferred in compliance with LBR 7026-1?                                                         Yes          No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 1                                        F 7016-1.STATUS.REPORT
         Case 8:19-ap-01186-SC                   Doc 60 Filed 05/19/21 Entered 05/19/21 12:57:52                                      Desc
                                                  Main Document    Page 2 of 5

    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):
       The matter is on hold pending the resolution of Mr. Avenatti's criminal proceedings.




B. READINESS FOR TRIAL:

    1.      When will you be ready for trial in this case?
                                Plaintiff                                                            Defendant
         Unknown                                                                 Unknown



    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                      Defendant
         Pending criminal matters for Mr. Avenatti.              Pending criminal matters for Mr. Avenatti.




    3. When do you expect to complete your discovery efforts?
                              Plaintiff                                                              Defendant
       Unknown                                                Unknown



    4. What additional discovery do you require to prepare for trial?
                               Plaintiff                                         Defendant
       Written Discovery, possible third party depositions.       Written discovery and depositions.




C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
       applicable)?
                               Plaintiff                                         Defendant
         4 days                                                                   Unknown



    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant
         10                                                                        5-10




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 2                                        F 7016-1.STATUS.REPORT
        Case 8:19-ap-01186-SC                   Doc 60 Filed 05/19/21 Entered 05/19/21 12:57:52                                      Desc
                                                 Main Document    Page 3 of 5

    3. How many exhibits do you anticipate using at trial?
                             Plaintiff                                                              Defendant
       50-100                                                                       50-100



D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                               Plaintiff                                                                 Defendant
     Pretrial conference         is      is not requested                     Pretrial conference         is    is not requested
     Reasons:                                                                 Reasons:
     Various issues regarding, among other things, Mr.
     Aveantti's possible use of 5th Amendment rights.

                             Plaintiff                                                               Defendant
     Pretrial conference should be set after:                                 Pretrial conference should be set after:
     (date) 01/01/2022                                                        (date) 07/01/2022


E. SETTLEMENT:

    1. What is the status of settlement efforts?
        The parties have engaged in preliminary discussions, but no settlement has been reached.




    2. Has this dispute been formally mediated?                        Yes           No
       If so, when?



    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                               Defendant

                                 Yes           No                                                        Yes           No




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 3                                        F 7016-1.STATUS.REPORT
Case 8:19-ap-01186-SC   Doc 60 Filed 05/19/21 Entered 05/19/21 12:57:52   Desc
                         Main Document    Page 4 of 5
        Case 8:19-ap-01186-SC                      Doc 60 Filed 05/19/21 Entered 05/19/21 12:57:52                                     Desc
                                                    Main Document    Page 5 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    LANDAU LAW LLP, 1880 Century Park East, Suite 1101, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): Joint Status Report will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
       D Edward Hays ehays@marshackhays.com,
        ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf
        .courtdrive.com
       Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
       Ryan D O'Dea rodea@shulmanbastian.com, LGauthier@shulmanbastian.com
       Jack A. Reitman jareitman@landaufirm.com,
        srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
       Monica Rieder mrieder@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com,
        dwood@ecf.courtdrive.com;lbuchananmh@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com
                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) May 19, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Lisa Storie-Avenatti                                Mr. Michael Avenatti
1221 W Coast Hwy Apt 219                            c/o Mr. Jay Manheimer
Newport Beach, CA 92663- 5058                       229 Dimmick Avenue
                                                    Venice, CA 90291
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)       , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                           Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 19, 2021                              Vanessah Richmond                                /s/ Vanessah Richmond
 Date                                      Printed Name                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
